Citation Nr: 0906791	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  08-02 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), rated 50 percent 
disabling from December 7, 2000, to October 10, 2006.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO) which ultimately granted an increased, 50 percent, 
rating for PTSD, from December 7, 2000, to October 10, 2006.  
He was granted an increased, 70 percent, rating, effective 
October 11, 2006.  The Veteran is satisfied with the 70 
percent rating, but continues to appeal for a 70 percent 
rating, effective from December 7, 2000.  

A hearing at the RO before the undersigned was conducted in 
January 2009. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

From December 7, 2000, the Veteran's PTSD is manifested by 
depression, flashbacks, nightmares, intrusive thoughts, poor 
concentration, being easily startled, and poor sleep; with 
major social and occupational impairment.




CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD have been 
met from December 7, 2000.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008), 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.125, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  

This was not accomplished, as the notices did not adequately 
discuss the criteria for an increased rating, thus VA's duty 
to notify him of the information and evidence necessary to 
substantiate the claim has not been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  However, at his 
hearing at the RO in January 2009, the Veteran waived 
consideration of any error in the timing or content of the 
notices.  See hearing transcript (T.) at 3-4. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, VA has satisfied 
both the notice and duty to assist provisions of the law.

II.  Analysis

On December 7, 2000, the Veteran requested an increased 
rating for PTSD.  The RO ultimately granted an increased, 50 
percent, rating for PTSD, from December 7, 2000, to October 
10, 2006.  The RO granted an increased, 70 percent, rating, 
effective October 11, 2006.  The Veteran is satisfied with 
the 70 percent rating, but continues to appeal for a 70 
percent rating, effective December 7, 2000.  He contends that 
he has had the same severe PTSD symptomatology since December 
7, 2000, and therefore, he is entitled to a 70 percent rating 
from that date.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Under the General Rating Formula for Mental Disorders 
(including PTSD), a 50 percent rating is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning Scale (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43,186 (1995).  GAF scores ranging between  51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).

From December 7, 2000, to October 10, 2006, the veteran's GAF 
scores ranged from 40 to 65.  

The veteran did not exhibit many of the symptoms reflected in 
the rating schedule's 70 percent criteria.  However, he did 
manifest depression, flashbacks, nightmares, intrusive 
thoughts, poor concentration, being easily startled, and poor 
sleep.  He also had major social and occupational impairment 
during this period.  The evidence, viewed in the light most 
favorable to the Veteran, more nearly reflects the criteria 
for a 70 percent rating, effective December 7, 2000.  38 
C.F.R. §§ 3.102, 4.7.  The evidence also indicates no 
significant change in the severity of the veteran's PTSD over 
the appeal period, and staged ratings are not appropriate.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

At no time has he exhibited symptoms consistent with the 100 
percent schedular rating such as gross impairment of thought 
processes or communication, delusions, hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation or inability to perform 
activities of daily living.  Total occupational or social 
impairment is not shown; the Veteran was employed during this 
period.  The preponderance of the evidence is against a 
rating higher than 70 percent.


ORDER

A rating of 70 percent for PTSD is granted, effective 
December 7, 2000.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


